TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00384-CV



  Kirsten Hanna; Upside Up Properties, LLC; and Upside Up Ventures, Inc., Appellants

                                                 v.

 M. Matthew Williams; David Howell; Law Firm of M. Matthew Williams; and Leighton,
                   Michaux, Adkinson & Brown, PLLC, Appellees


            FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-21-000957, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING


                            MEMORANDUM OPINION


PER CURIAM

               Appellants have filed an unopposed motion to abate their appeal so that they may

cure a “potential jurisdictional impediment” by having the trial court sever appellees’

counterclaim from the underlying proceeding.          We grant the motion and abate this appeal

pending further order from this Court, with appellate deadlines tolled during the abatement

period. See Tex. R. App. P. 27.2 (“The appellate court may allow an appealed order that is not

final to be modified so as to be made final and may allow the modified order and all proceedings

relating to it to be included in a supplemental record.”). Appellants are instructed to file either a

motion to reinstate the appeal with a supplemental clerk’s record demonstrating that the

judgment is a final appealable judgment or a status report on or before February 1, 2022.
Before Justices Goodwin, Baker, and Smith

Abated

Filed: December 3, 2021




                                            2